DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I and species I, figures 1, 2, 4, 5 and 8 and claims 1-3, 5-7, 17, 18 and 20 in the reply filed on 11/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because a search burden does exist due to difference in classification required by the separate groups of inventions, and while applicant has highlighted some similarities between the groups of inventions the differences which cause the separation in classification are what create the aforementioned search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2022.
Specification
The amendment filed 11/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement figures 4-7 include numerous details not disclosed in applicant’s specification, such as the exact placement of mechanically-actuated valve 49 which is now demonstrated both contradictory to details disclosed in applicant’s specification as well as utilizing details not actually disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al. (US Pat No 5,340,024).
Re claims 1 & 17, Fuller et al. show an aerial fluid dispersal system (Figs. 1-3) comprising:
a fluid reservoir (col. 2, lines 24-25) configured to hold a quantity of fluid;
a manifold (18) assembly in fluid communication with said fluid reservoir;
a fluid pump (22) coupled in fluid communication with said fluid reservoir and said manifold assembly (18) for generating a flow of pressurized fluid in said manifold assembly;
a plurality of nozzle assemblies (20) coupled in fluid communication with said manifold assembly (18), each nozzle assembly of said plurality of nozzle assemblies including:
an electrically-actuated valve (24);
a spray nozzle (28) fluidly coupled downstream of the electrically-actuated valve (24) and configured to emit the pressurized fluid based on an operating parameter of the electrically-actuated valve; and
a check valve (26) fluidly coupled in series with the electrically-actuated valve; and
a controller (30) coupled to said fluid pump (22) and said plurality of nozzle assemblies (20), said controller configured to control the operating parameter of the electrically-actuated valve (24) of each nozzle assembly.
Re claims 2 & 20, Fuller et al. show the check valve is an in-line check valve (Fig. 3, 26).
Re claim 3, Fuller et al. disclose the check valve is one of a piston check valve (col. 1, lines 64-65) and a ball check valve.
Re claim 5, Fuller et al. show the check valve (Fig. 1, 26) is fluidly coupled between the electrically-actuated valve (24) and the spray nozzle (28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US Pat No 5,340,024).
Re claims 6 & 18, Fuller et al. disclose the check valve is activated when a pressure differential across the check valve exceeds a threshold pressure (col. 3, lines 16-19).
Fuller et al. does not teach a range of about 1 psi to about 20 psi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of about 1 psi to about 20 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the pressure threshold that the check valve operates at which achieves the recognized result of operating the check valve (col. 3, lines 16-19), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality for the claimed range is apparent.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US Pat No 5,340,024) in view of Hiddema et al. (US Pat No 10,433,535 B2).
Re claim 7, Fuller et al. disclose all aspects of the claimed invention but do not teach at least one shell coupled to at least one nozzle assembly of the plurality of nozzle assemblies such that the electrically-actuated valve and the check valve of the nozzle assembly is positioned within a protective cavity defined by the shell.
However, Hiddema et al. show at least one shell (Fig. 11, 137/242) coupled to at least one nozzle assembly (107) of the plurality of nozzle assemblies such that the valve of the nozzle assembly (col. 9, lines 23-27) is positioned within a protective cavity defined by the shell.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle assemblies of Fuller et al. positioned within a shell as taught by Hiddema et al. to protect the nozzle assemblies (Hiddema – col. 10, lines 6-9).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752